In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Berke, J.), entered March 19, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant made a prima facie showing of entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). The defendant had neither a statutory nor a common-law duty to provide window guards in the subject apartment, since no one under 10 years of age resided there (see, Deer v DiPiazza, 225 AD2d 514; Costanzo v New York City Hous. Auth., 158 AD2d 576; Ramos v 600 W. 183rd St., 155 *426AD2d 333). In opposition, the plaintiffs failed to raise a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320). Altman, J.P., Adams, Townes and Prudenti, JJ., concur.